DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response to restriction filed on August 12, 2022 (“August 2022 Response”).  The August 2022 Response contained, inter alia, claim amendments (“August 2022 Claim Amendments”) and “REMARKS” (“August 2022 Remarks”).
Applicant’s August 2022 Response was in response to the Examiner’s Restriction mailed on June 13, 2022.
Claims 1-8 and 13-20 are currently pending and have been examined. 

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 13-20 in the August 2022 Remarks is acknowledged.
Applicant cancelled withdrawn Claims 9-12 and 21-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, Jr. (US 2019/0205563 A1)(“Gonzalez”) in view of Dillenberger (US 2018/0268162 A1)(“Dillenberger”) and further in view of Mercuri et al. (US 2019/0013934 A1)(“Mercuri”).

As to Claims 1 and 13, Gonzalez discloses a method for providing access control to user profile information stored in a blockchain, comprising:/one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause:
adding, to a first block (Genesis block 142A) of the blockchain, a first transaction entry (“Transaction Data,” see Genesis data block , Fig.2)(“A user generates a data block in a personal information data blockchain for storing their personal information” [0039], [0054], [0062]) that includes: 
user profile information (“user profile information,” [0038]); 
receiving a request to read data from the blockchain, the request and an entity account ID (“platform 1,” [0071]) associated with a particular entity computing device of the plurality of entity computing devices (“client/server device 120A invokes an ACCESS script in personal information data block 3428 to obtain access to the personal information data and provides its platform identifier, platform l” [0071]); 
in response to the request to read data from the blockchain, reading the first transaction entry from the first block (“The ACCESS script, in this example, is called by a platform seeking to access the personal information data and providing a platform identifier platformID. The ACCESS method searches the authorized access data blockchain for an entry corresponding to the platfonnID and, if found and personal.infoID.data is set to ‘share’, the personal. infoDATA is returned to the requesting platform.” [0074]); 
in response to reading the first transaction entry from the first block, communicating, to the particular entity computing device that is to use the user profile information, the first transaction entry (“platform l is found in the authorized access data, the ACCESS script releases, at 304, all the personal information in the personal information data blockchain, as it exists at that point, to client/server 120A, which includes personal information data l, data2, data3, data4 and data5” [0071]); and
adding, to a second block of the blockchain, a second transaction entry that includes a reference to the first transaction (“In one embodiment of FIG. 2A, each block may point to another block. A block may comprise one or more transactions. Each block may include a pointer to the other block, and a hash (or Message Authentication Code function) of the other block” [0059], and [0039]) to the first transaction.
Gonzalez does not directly disclose
the first transaction entry including a first transaction ID of the first transaction entry;
communicating, to a plurality of entity computing devices that are to use the user profile information, the first transaction ID;
the request including the first transaction ID of the first transaction entry;
the second transaction entry including the first transaction ID and data indicating an acknowledgment that the entity account ID has read the first transaction entry.
Dillenberger teaches 
the first transaction entry including a first transaction ID of the first transaction entry (each block has a transaction identifier 218, [0032]);
communicating, to a plurality of entity computing devices that are to use the user profile information, the first transaction ID (“transaction identifier [is]…data journaled as part of a blockchain” [0044]);
the request including the first transaction ID of the first transaction entry (“after the request is received with a transaction identifier 218, 228 and a decryption key from a user system to access data journaled as part of a blockchain” [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez by the feature of Dillenberger and in particular to include in Gonzalez, the features of the first transaction entry including a first transaction ID of the first transaction entry; communicating, to a plurality of entity computing devices that are to use the user profile information, the first transaction ID; the request including the first transaction ID of the first transaction entry, as taught by Dillenberger.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to identify the transaction entry of interest.
Mercuri teaches a transaction entry including data indicating an acknowledgment that the entity account ID has read the first transaction entry (“log all access to the record 165 on the blockchain 120 along with a hash of the participant who interacted with the record 165,” [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gonzalez/Dillenberger combination by the feature of Mercuri and in particular to include in the second transaction entry of Gonzalez of the Gonzalez/Dillenberger combination, the acknowledgment that the entity account ID has read the first transaction entry, as taught by Mercuri.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide against tampering of the record (Mercuri, [0020]).

As to Claims 2 and 14, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses wherein the first transaction entry includes a whitelist of entity account IDs that are permitted to read the first transaction entry (“Genesis block 152A can include data identifying one or more platforms that are permitted to access the data stored on personal information data blockchain 140” [0054], “complete list of authorized platform identifiers,” [0064]).
As to Claims 3 and 15, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses in response to receiving the request to read data from the blockchain, reading the first transaction entry from the first block of the blockchain and determining whether the entity account ID is included in a whitelist of entity account IDs from the first transaction entry (“ACCESS script 524A validates the platformID against an authorized access data, such as the authorized access data stored in blockchain 150 in FIG. 1” [0088]).

As to Claims 4 and 16, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses in response to determining that the entity account ID is included in the whitelist of entity account IDs from the first transaction entry, communicating, to the particular entity computing device, the first transaction entry ([0051] and [0057]).

As to Claims 5 and 17, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses 
receiving a particular request to read data from the blockchain, the particular request including the first transaction ID of the first transaction entry and a particular entity account ID (“At 402, an access request is received from a platform that includes a platfonnID. At 404, an authorized access data blockchain, such as those shown above, is searched using the platformlD of the requesting platform.” [0077], [0057]); 
in response to determining that the particular entity account ID is not included in the whitelist of entity account IDs from the first transaction entry, denying the particular request to read data from the blockchain (“410, if an entry corresponding to platformID is not found, then control branches to 412 and the request is rejected.” [0078]).
As to Claims 6 and 18, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses wherein: the user profile information is encrypted using an encryption key (“authorized access data blockchain may be configured to encrypt the data and restrict access so that the authorized access list is not publicly viewable” [0084]); and reading the first transaction entry from the first block comprises: decrypting the user profile information using a decryption key that is able to decrypt information encrypted with the encryption key ([0067]).

As to Claims 7 and 19, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses 
receiving a request to add the first transaction entry to the blockchain, the request including a user account ID (“STORE.PERSONAL.INFO script 524B provides the capability for an owner of personal information to add or modify personal information data maintained on the personal information data blockchain” [0087], see code in Fig.3B, [0039]); 
verifying that the user account ID is authorized to write to the blockchain (see code in Fig.3B, [0039]); 
wherein the first transaction entry is added to the first block of the blockchain in response to verifying that the account ID is authorized to write to the blockchain ([0039]).

As to Claims 8 and 20, the Gonzalez/Dillenberger/Mercuri combination discloses as discussed above.  Gonzalez further discloses verifying that the entity account ID is authorized to read from the blockchain prior to reading the first transaction entry from the first block ([0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        August 27, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621